  Case 21-07313           Doc 44     Filed 08/25/21 Entered 08/25/21 14:38:10        Desc Main
                                       Document     Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS

In re:
                                                      Case No. 21-07313
SAGO TECHNOLOGY, INC.,
d/b/a JAK ECIG,
                                                      Honorable A. Benjamin Goldgar

                                                      Chapter 11
                                   Debtor

                              NOTICE OF AMENDED SCHEDULE D

            Pursuant to Bankruptcy Rule 1009(a) and local bankruptcy rule 1009-1, Sago

Technology, Inc., a debtor in possession (the “Debtor”), hereby files this notice to amend

Schedule D (“Schedule D”) initially filed with this Court on June 24, 2021 [Doc. No. 21]. The

Debtor wishes to amend Schedules D by adding the secured claim of U.S. Small Business

Administration (the “SBA”). The AMENDED Schedule D is attached hereto. Lines 2 and 4 to

the Summary of Schedules have changed to reflect the addition.

            The SBA filed a proof of claim on August 19, 2021 which remains subject to further
review.

                                                Respectfully submitted,

                                                SAGO TECHNOLOGY, INC., dba JAK ECIG

                                                By its bankruptcy counsel,

                                                RIEMER & BRAUNSTEIN LLP

                                                /s/ Phillip J. Block

                                                Phillip J. Block (BAR #6292407)
                                                71 S. Wacker, Suite 3557
                                                Chicago, IL 60606
                                                Tel: 312-780-1173
                                                pblock@riemerlaw.com




2785700.1
     Case 21-07313           Doc 44       Filed 08/25/21 Entered 08/25/21 14:38:10                       Desc Main
                                            Document     Page 2 of 5



                                                         Alan L. Braunstein
                                                         Macken Toussaint
                                                         100 Cambridge Street, 22nd Floor
                                                         Boston, Massachusetts 02114
                                                         Tel: (617) 523-9000
                                                         abraunstein@riemerlaw.com
                                                         mtoussaint@riemerlaw.com

DATED: August 25, 2021

                                          CERTIFICATE OF SERVICE

            I, Phillip J. Block, with the law firm of Riemer & Braunstein LLP, hereby certify that I
caused to be served on August 25, 2021, a true and accurate copy of Debtor’s Notice of
Amended Schedule D and Amended Schedule D by first class United States mail, postage
pre-paid, Email, or by electronic notification (EN) where indicated, to the individuals and parties
in interests listed below and in the attached matrix.

Office of the United States Trustee
Patrick S. Layng
219 Dearborn Street, Room 873
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov (EN)

Subchapter V Trustee
Neema T Varghese
nvarghese@nvconsultingservices.com (EN)

Frank Venis on behalf of Creditor Apro, LLC
frankpaulvenis@yahoo.com , venis@venisandcopp.com (EN)

David H. DeCelles
Assistant U.S. Attorney
219 South Dearborn Street
Chicago, Illinois 60604
(312) 353-4220
david.decelles@usdoj.gov
(counsel for the U.S. Small Business Administration) 1

Sago Technology, Inc.
Jacques Saleh
jascoholdings@gmail.com

1
    Pursuant to local bankruptcy rule 1009-1, the original notice of the meeting of creditors will also be sent to counsel
        for the U.S. Small Business Administration.



2785700.1
  Case 21-07313   Doc 44   Filed 08/25/21 Entered 08/25/21 14:38:10   Desc Main
                             Document     Page 3 of 5



[SEE ATTACHED LIST]



                                     /s/ Phillip J. Block

DATED: August 25, 2021




2785700.1
                Case 21-07313        Doc 44     Filed 08/25/21 Entered 08/25/21 14:38:10          Desc Main
                                                  Document     Page 4 of 5
                                                                                   ADC Acrylic
 Sago Technology Inc                          Access Strategies                    9134 Medill Ave.
 d/b/a JAK ECIG                               650 Willbrook Center Parkway         Franklin Park, IL 60131
 Matrix                                       Suite 108
 Ch. 11, Case No. 21-07313 (ABG)              Willbrook, IL 60527

                                              APRO LLC, dba United Pacific
 Advertise Purple                             4130 Cover Street                    B2B USA
 1653 7th Street, 7128                        Long Beach, CA 90808                 7355 NW 35th St
 Santa Monica, CA 90401                       cori.cardwell@unitedpacific.com      Miami, FL 33122
                                              Rhonda.wolf@unitedpacific.com
 Bowman & Brooke LLP
 5830 Granite Parkway                         Brown & Joseph
                                                                                   Circle K. Slotting Fees
 Suite 1000                                   One Pierce Place
                                                                                   1130 W. Warner Road
 Plano, TX 75024                              P.O. Box 249 Suite 700W
                                                                                   Tempe, AZ 85284
 maryann.parker@bowmanandbrooke.com           Itasca, IL 60143


                                                                                   Core Mark
 Circle K Promo                               Convenience Food Solutions
                                                                                   P.O. Box 1450
 255 E. Rincon, Suite 100                     9663 E. Cinder Cone Trail
                                                                                   NW 6111
 Corona, CA 92879                             Scotttsdale, AZ 85262
                                                                                   Minneapolis, MN 55485-6111

 Craig L. Uhrich, Esq.
 Upshaw PLLC                                                                       Eby Brown
                                              Donohue Brown Matthewson Smith
 1204 Gano Street                                                                  1415 W. Diehl Road, Suite 300N
                                              140 S. Dearborn, Suite 800
 Dallas, TX 75215                                                                  Naperville, IL 60563
                                              Chicago, IL 60603
 craiguhrich@upshawpllc.com                                                        kevin.stace@pfqc.com


                                                                                   IPFS Insurance
 Everything Tobacco LLC                       Global Laboratory
                                                                                   3522 Thomasville Road, Suite 400
 7351 NW 35 St.                               2107 Black Creek Rd
                                                                                   Tallahassee, FL 32309
 Miami, FL 33122                              Wilson, NC 27893
                                                                                    lisa.chandler@ipfs.com


 Keller & Heckman                             Maverik, Inc.
 1001 G Street NW, Suite 500 West             185 S. State, Suite 800
 Washington, DC 20001                         Salt Lake City, UT 84111
 garrett@khlaw.com

Newtek Small Business Finance, LLC                                                 Perkins Coie LLP
                                              Perkins Coie LLP                     Atty Wise Dueppen Hamilton
1951 Marcus Ave, Suite 130
Lake Success, NY 11042
                                              Atty Adam Marchuk                    1888 Century Park East, Suite 1700
psaini@newtekone.com;                         131 S. Dearborn Street, Suite 1700   Los Angeles, CA 90067
                                              Chicago, IL 60603                    mwise@perkinscoie.com;
ddefillo@newtekone.com;                                                            Jhamilton@perkinscoie.com
ratoro@newtekone.com                          amarchuk@perkinscoie.com             ldueppen@perkinscoie.com


 Sheppard Mullin                              Stroock & Stroock & Lavan LLP        Troutman & Pepper
 333 S. Hope Street, 43rd Floor               200 S. Bisayne Blvd., Suite 3100     600 Peachtree Street, Suite 3000
 Los Angeles, CA 90071                        Miami, FL 33131                      Atlanta, GA 30308

 U.S. Small Business Administration (SBA)
 500 W Madison, Suite 1150                                                         Illinois Department of Revenue
Chicago, IL 60661
                                              United Pacific Oil
                                                                                   Bankruptcy Unit
Kate O’Loughlin                               4130 Cover Street
                                                                                   P.O. Box 19035
Kate.O’Loughlin@sba.gov                       Long Beach, CA 90808
                                                                                   Springfield, IL 62794
              Case 21-07313      Doc 44     Filed 08/25/21 Entered 08/25/21 14:38:10                    Desc Main
                                              Document     Page 5 of 5
Internal Revenue Service                  United States Attorney Civil Process Clerk   Lloyd’s London
Mail Stop 5014 CHI                        219 South Dearborn Street                    c/o Phelps Dunbar LLP
                                                                                       Attn.: Pamela G. Michiels, Esq.
230 Dearborn Street, Room 2600            Room 500                                     Canal Place
Chicago, IL 60604                         Chicago, IL 60604                            365 Canal Street, Suite 2000
                                                                                       New Orleans, LA 70130


 Department of the Treasury           Edward M. Rubin                                  Garry Fletcher
 Internal Revenue Service             Rubin & Machado, Ltd.                            30 N. LaSalle Street, Suite 4030
 P.O. Box 7346                        30 N. LaSalle Street, Suite 4030                 Chicago, IL 60602
 Philadelphia, PA 19101               Chicago, IL 60602                                RMRFiling@rubin-machado.com
                                                                                        Fontem Ventures B.V.;
                                      Illinois Department of Employment                Fontem Holdings 1 B.V.
Neema T. Varghese
                                      Security                                          Perkins Coie LLP
NV Consulting Services
                                      33 State Street 10th Floor                       c/o John D. Penn
701 Potomac, Suite 100                                                                 500 N. Akard Street, Suite 3300
                                      Chicago, IL 60603
Naperville, IL 60565                                                                   Dallas, TX 75201
                                      william.heslup@illinois.gov
                                                                                       Jpenn@perkinscoie.com
South Bay Law Firm                    Venis & Copp LLP
Michael D. Good, Esq.                  Frank Venis, Esq.
3655 Torrance Blvd., Suite 300         205 W. Randolph Street, Suite 2000
Torrance, California 90503            Chicago, IL 60606
mgood@southbaylawfirm.com             frankpaulvenis@yahoo.com




ALD Group Limited                                                                      Sinosure
No 2 Industrial 3rd Floor                                                              Fortune Times Building
Shixin Community, ShiyanTown,                                                          11 Fenghuiyuan
Baoan Dist                                                                             Xicheng District, China 100033
Shenzhen 518108, China
